Citation Nr: 1312947	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  03-10 467	)	DATE
	)
	)


THE ISSUE

Whether March 2, 1960, February 17, 1967, April 22, 1968, and October 27, 1970 decisions of the Board of Veterans' Appeals (Board/BVA), which denied service connection for pulmonary tuberculosis, should be revised or reversed on the grounds of clear and unmistakable error (CUE).




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The moving party, this Veteran, served on active duty in the military from July 1958 to January 1959.

This case concerns his motion to revise or reverse prior March 1960, February 1967, April 1968, and October 1970 Board decisions on the basis of CUE.

By way of background, in an August 2002 rating decision since issued, the Regional Office (RO) determined there was not new and material evidence to reopen a claim for service connection for pulmonary tuberculosis (TB).  The Veteran appealed that decision to the Board.  In a May 2005 decision, the Board also determined that new and material evidence had not been submitted to reopen this claim for service connection for pulmonary TB.  The Veteran appealed the Board's May 2005 decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a May 2007 Order, the Court granted a Joint Motion to vacate the Board's May 2005 decision and remand the claim for further development and readjudication in compliance with directives specified.  In October 2007 the Board in turn remanded the claim for this further development.

In a June 2008 decision, the Board again found that new and material evidence had not been submitted to reopen this claim for service connection for pulmonary TB.  The Veteran again appealed to the Court.  In December 2011, the Court issued a Memorandum Decision affirming the Board's determination that he had failed to submit new and material evidence to reopen this claim of entitlement to service connection for pulmonary TB.  However, the Court remanded for consideration his allegations of CUE that had not been addressed by the Board.  Specifically, the Court pointed out that his substantive appeal had included a request that the decisions by the Board in March 1960, February 1967, April 1968, and October 1970, as well as a January 1998 rating decision "be subject to revision as provided by laws as there were unmistakable error[s] in the promulgation of the [Board's] decisions when it adopted and based its decisions on non-existent evidence."  See Memorandum Decision, at p. 9 (emphasis added in Memorandum Decision).  The Court found that the record failed to indicate that the Board ever acknowledged that his substantive appeal had asserted CUE in the Board's prior final decisions.  Id.  Accordingly, the Court remanded the case so the Board could consider this CUE claim in the first instance.

In this additional decision the Board accordingly is addressing these allegations of CUE in the Board's prior March 1960, February 1967, April 1968, and October 1970 decisions.  As regards the claim of CUE in the January 1998 rating decision, in which the RO found that new and material evidence to reopen the claim for service connection had not been submitted, a Board decision ordinarily subsumes any prior rating decisions addressing the same issue (a concept known as "delayed subsuming").  See Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  See also 38 C.F.R. § 20.1104.  Subsequent to the January 1998 rating decision, the Board also determined, in a June 2008 decision, that new and material evidence had not been submitted to reopen this claim for service connection for pulmonary TB.  The Board's June 2008 decision, however, did not subsume the RO's prior January 1998 rating decision in this instance since VA's General Counsel has held that, if the Board concludes that new and material evidence sufficient to reopen a prior, unappealed RO decision has not been submitted, and denies reopening, the Board's decision does not serve as a bar to a claim of CUE in the prior RO decision.  VAOPGCPREC 14-95 (May 12, 1995).  Thus, the RO may consider the claim for revision of its January 1998 rating decision based on CUE.

This request for revision of that January 1998 rating decision based on CUE has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  The Board therefore does not presently have jurisdiction over the CUE claim as it relates to that particular RO decision so is referring this claim to the RO via the Appeals Management Center (AMC) as the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


The record reflects that the Veteran was previously represented by an attorney, Mark Lippman.  In July 2012, however, Mr. Lippman advised the Board that he no longer represented the Veteran.  The Veteran confirmed in a contemporaneous July 2012 statement that Mr. Lippman had withdrawn as his counsel and indicated that he resultantly was proceeding pro se, so on his own behalf.

The Board has advanced this case on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1960 decision, the Board denied service connection for pulmonary TB.

2.  In a February 1967 decision, the Board found that the conclusion reached in the March 1960 decision, denying service connection for pulmonary TB, was adequately supported by the evidence then of record and that the decision did not involve obvious error; the Board also determined the evidence added to the record since did not tend to establish a new factual situation relating to the claimed pulmonary TB having been incurred in or aggravated during the Veteran's service and, consequently, continued to deny the claim for service connection for pulmonary TB.

3.  In an April 1968 decision, the Board determined that the additional evidence submitted since the February 1967 Board decision did not establish a new factual basis for entitlement to service connection for a pulmonary disorder, and therefore again denied service connection for this claimed disability.

4.  In an October 1970 decision, the Board determined that the additional evidence submitted since the April 1968 Board decision still did not establish a new factual basis for entitlement to service connection for a pulmonary disorder, so again denied service connection for this claimed disability.  

5.  The February 1967, April 1968, and October 1970 Board decisions denying service connection for pulmonary TB were consistent with and reasonably supported by the evidence of record at the time of each decision and the existing legal authority and did not contain undebatable error that would have manifestly changed the outcome of those earlier decisions.


CONCLUSIONS OF LAW

1.  The Veteran's claim of CUE in the March 1960 Board decision denying service connection for pulmonary TB is dismissed for lack of legal merit.  38 C.F.R. § 20.1409(c) (2012).

2.  The subsequent February 1967, April 1968, and October 1970 Board decisions continuing to deny service connection for pulmonary TB did not involve CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The Court has held however that the VCAA is inapplicable to motions for revision of a Board decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior Board decision is based on the record that existed when that decision was made.  38 C.F.R. § 20.1403(b).


Factual Background

The Veteran began serving on active duty in the military in July 1958, and a Report of Medical Survey reflects that he was admitted to the U.S. Naval Hospital in San Diego, California, a relatively short time later on September 4, 1958, with a diagnosis of granulomatous disease, pulmonary, etiology undetermined, existed prior to enlistment.  The Report indicated he had enlisted in July 1958 and that a routine chest X-ray subsequently had revealed a pulmonary infiltrate in his right upper lobe.  Physical examination on admission was essentially within normal limits and admission chest X-ray revealed a fibrotic infiltrate in the extreme right apical region.  On September 7, 1958, the diagnosis was changed to infiltration, pulmonary, cause undetermined, existed prior to enlistment, not misconduct, not line of duty.  The Medical Board that convened determined he did not meet the minimum standards for enlistment or induction and was unfit for further Naval service by reason of physical disability and that the physical disability was neither incurred in nor aggravated by a period of active military service.  It therefore was recommended that he be discharged, which he was in January 1959.

That same month, so also in January 1959, he filed a claim for service connection for the lesion on his right lung.  He reported that this condition had begun on August 24, 1958.  In a May 1959 rating decision, the RO denied service connection for a lung condition, specifically, a lesion in the right lung, finding that his condition had existed prior to his enlistment and that there was no evidence of aggravation of this condition during his active service, meaning a chronic or permanent worsening of the condition beyond its natural progression.  He appealed that May 1959 rating decision to the Board.  In September 1959, he presented testimony during an RO hearing during which he asserted that the correct date on which he was found to have pulmonary TB was September 7, 1958.  He was afforded a VA examination to evaluate his claimed pulmonary TB.  The examination report reflects that he had been diagnosed with pulmonary infiltration, cause undetermined, in September 1958 as a result of a routine chest X-ray showing pulmonary infiltrate in his right upper lobe (apex).  At the time of examination there was no symptomatology suggesting any disease and he indicated that he felt fine.  

The diagnosis was pulmonary fibrosis, right apex, etiology undetermined.  A chest X-ray obtained in conjunction with that examination, dated September 24, 1959, revealed the left lung to be clear with a few ill-defined shadows in the right upper lung field that appeared as a fibrotic strand.  The impression was right upper lung scarring, probably tuberculous.

In September 1959, the RO requested from the Navy all available X-rays pertaining to the Veteran.  A VA Form 3230, Reference Slip, dated December 3, 1959 reflects that four chest films had been received by the RO (two films dated August 29, 1958 (#1240), one film dated February 5, 1958 (# 1240), and one film dated September 10, 1958 (# 21396)).  

On December 18, 1959, the RO requested that the VA outpatient clinic provide interpretation of the X-ray films dated February 5, 1958, August 29, 1958, and September 10, 1958.  In January 1960 the same VA physician who had interpreted the September 1959 X-ray obtained in conjunction with the Veteran's VA examination, Dr. H.Z., reviewed these chest X-rays and concluded the Veteran had right apical scarring that was probably tuberculous.  Dr. H.Z.'s report states that the X-ray dated February 5, 1958 revealed both lungs to be clear except for a few opacities in the right apex that appeared as a scarring.  The X-ray dated August 29, 1958 revealed the same findings.  The X-ray dated September 10, 1958 reflected no change.  Later that month, the RO issued a rating decision again denying service connection for pulmonary TB.  

In a March 1960 decision, the Board discussed the findings from the Report of Medical Survey and found that, in review of the X-ray report taken February 5, 1958, which showed that both lungs were clear except for a few opacities in the right apex that appeared as a scarring and the same findings on the chest X-ray from August 29, 1958, shortly after the Veteran's enlistment into the Navy, the pulmonary infiltration for which he was hospitalized on September 4, 1958, 42 days after his enlistment, had pre-existed his service and had not been aggravated during or by his service.  The Board added that the evidence did not disclose that active pulmonary TB was diagnosed either during or subsequent to service.  Accordingly, service connection for pulmonary TB was denied.  

In January 1961, the Veteran filed a petition to reopen his claim for service connection and submitted a service treatment record (STR) dated July 14, 1958 (so from 11 days prior to his enlistment), which indicated he had been examined and found physically qualified for enlistment into the Navy.  Chest X-ray was negative and no defects were noted.  The RO issued a confirmed rating decision in January 1961 finding that the July 1958 STR was not new and material evidence as it was a repetition of evidence in the file.  In a January 1961 statement, the Veteran asserted that the chest X-ray supposedly taken on February 5, 1958 was not correct, as he had not yet enlisted into the Navy at that time.  In support of his claim, in April 1961 he submitted lay statements reporting that he was in good health and sound physical condition in 1957 when a member of his university swimming team.  The RO subsequently issued another confirmed rating decision in April 1961.

In March 1962 the Veteran presented at the RO and requested reconsideration of his claim for service connection for a lung disorder, which he continued to assert he had acquired during his military service, not before.  A Report of Contact from that date reflects that an X-ray film dated July 21, 1958 had been received after the March 1960 Board decision, and this film had been forwarded to the Medical Division for safekeeping and had not yet been interpreted.  The rating specialist called the X-ray department of the Medical Division and verified that all of the films pertaining to the Veteran's chest from service were still in their custody.  The rating specialist requested a comparative reading of all the X-rays, including the one from July 21, 1958.  The April 1962 request for interpretation of these films notes the Veteran's assertion that the February 5, 1958 film was not his, as he did not enlist until July 25, 1958.  The physician was asked to compare the films with the one obtained in September 1959 and carefully note whether they all belonged to the same individual.  


In April 1962, Dr. H.Z. provided review of five chest X-ray films.  The February 5, 1958 X-ray revealed cloudy opacities in the right apex, with the lung fields otherwise clear.  The July 21, 1958 X-ray was described as "not exactly comparable."  The August 29, 1958 X-ray revealed poorly defined infiltrations in the right upper lobe and the September 10, 1958 X-ray revealed the same findings.  The September 24, 1959 X-ray revealed infiltrations in the right upper lung field that were not exactly comparable with those seen in August 1958; although apparently no appreciable change was observed.  The conclusion was that the Veteran had probable minimal pulmonary TB, right upper lobe, stabilized.  Dr. H.Z. noted that all of the films belonged to the same individual, so all concerned the Veteran.  The Chief Medical Officer indicated that TB was shown on the Veteran's induction films and that no advancement in lesions was demonstrated in subsequent service films.  The physician commented that the TB shown in service was of a reinfection (as opposed to primary) type and that the date of the earliest film showing advancement was February 1958.  After reviewing this comparative X-ray interpretation, the RO issued a confirmed rating decision in April 1962.  The Veteran appealed that decision, asserting that the date of February 5, 1958 was fictitious.  In a September 1962 decision, the Board found that new and material evidence had not been submitted since the March 1960 Board decision and affirmed the prior denial of the claim for service connection for pulmonary TB.

In November 1962, the Veteran again requested service connection for pulmonary TB.

Additional STRs subsequently were obtained and associated with the claims file; however, an August 1963 note on these records indicates they, in actuality, were mere copies of a part of the Veteran's Naval medical records that were being returned.  These STRs reflect that, on enlistment examination in July 1958, clinical evaluation of his lungs and chest was normal.  A chest X-ray from July 22, 1958 was described as negative.  The Veteran was found to be qualified for enlistment in the Navy.  In addition a December 1958 narrative summary from the Naval Hospital in Oakland, California, reflects that he was admitted to that facility in November 1958 with no complaints but a diagnosis of pulmonary infiltration, cause undetermined.  Bronchoscopic examination and cultures for tubercle bacilli obtained during his hospitalization were negative.  His course in the hospital was unremarkable, with no symptoms or complaints.  No treatment was given or indicated.  

In October 1963, eight X-ray films were transferred from the RO in Manila to the VA Records Development Section in Washington, D.C.  In November 1963, the VA Records Development Section forwarded these films (two dated September 24, 1959; two dated February 9, 1958 [presumably a typographical error because this film was noted to be #1240, the same as the film dated August 29, 1958]; one dated February 5, 1958; one dated September 10, 1958; and two dated July 21, 1958) to the Medical Records Branch of the Bureau of Medicine and Surgery of the Navy.  In January 1964, the claims file with eight X-ray films was transferred from the VA Central Office Transfer Group to the RO.

A private chest X-ray from November 1962 was compared with a previous film taken on September 21, 1959 and revealed radiologically stabilized and inactive minimal right upper lung zone infiltrates for the past three years.  An April 1965 chest X-ray revealed minimal fibronodular infiltrate in the right apex and first anterior interspace, with the rest of the lungs essentially clear.  The radiologist noted that previous films were not available for comparative purposes, though, per records, there were minimal infiltrates in the same area which had been shown to be radiologically stabilized and inactive from September 1959 to February 1963.  

In April 1966, the Veteran asserted that he disagreed with the March 1960 and September 1962 Board decisions in that he had been found physically qualified for enlistment into the Navy; the chest X-ray findings from September 2, 1958 were the direct result of his active service; and that the chest X-ray of February 5, 1958 had been erroneously recorded as he was a university student at that time.  He asserted that the Board had not given due consideration to his July 14, 1958 examination and the lay statements he had submitted in support of his claim.  He stated that he was free of any physical defect and disease prior to his enlistment into service and requested corrective action.  In June 1966, he reiterated that the March 1960 and September 1962 Board decisions had not given due consideration to his July 1958 enlistment examination, which found him physically qualified for enlistment and included a negative chest X-ray.  He again asserted that the Board had relied on an erroneous recording of an X-ray purportedly taken on February 5, 1958.  He submitted a copy of his July 1958 Report of Medical History, in which he denied TB, night sweats, asthma, shortness of breath, pain or pressure in the chest, or chronic cough.  The RO responded that, if he believed CUE had been made in previous decisions, he should state his reasons.  In correspondence dated later that month, in response, he asserted the Board had erred in its prior decisions by relying on a chest X-ray purportedly taken on February 5, 1958.  He therefore asked that the error be rectified.

In a July 1966 confirmed rating decision, however, the RO continued to deny his claim.  He appealed that decision also, continuing to assert that the March 1960 and September 1962 Board decisions contained error in their reliance on the February 5, 1958 X-ray.

In August 1966, he submitted his rebuttal to the Physical Evaluation Board's findings, asserting he had been in good health with negative X-rays prior to entering service.  He also submitted a private chest X-ray from February 1964 documenting no significant change from prior X-rays taken in 1959 and 1962.  He further provided a September 1960 chest X-ray report from the Manila Health Department which was suggestive of pulmonary TB, minimal, probably inactive.

In the February 1967 decision, the Board addressed the issue of whether new and material evidence had been submitted relating to entitlement to service connection for pulmonary TB and whether prior Board decisions had involved CUE.  The Board noted the Veteran's assertion that error had been made in the March 1960 and September 1962 decisions in citing a February 1958 chest X-ray, in that no X-ray had been taken at that time, at least concerning him in particular.  The February 1967 Board decision discussed that, in the March 1960 decision, the Board had considered the fact that pulmonary TB was not found on examination for service in July 1958 and that a chest X-ray taken in February 1958, prior to entry into active service, and one taken in August 1958, soon after entrance, both had showed opacities and scarring in the right apex, similar to findings and 
X-rays from later in service, specifically, dated in September 1958.  The same finding had been made on VA chest X-ray dated in September 1959.  The Board further observed that active pulmonary TB was not manifested during or after service.  

The Board found no valid reason or convincing evidence that the reported chest 
X-ray of February 1958 should be disregarded.  The Board further found that the presence of minimal infiltrate in the lung was established during service and was the basis for the Veteran's discharge and the new statements submitted since the prior Board decisions were cumulative and not determinative of the issue as to whether his condition was incurred or aggravated in service.  The Board stated that the evidence of record and sound medical principles established the pre-service existence of a lung pathology described soon after he entered service; there was no increase in the pre-existing lung disability during service; the conclusion reached in the Board's decisions of March 1960 and September 1962, denying service connection for pulmonary TB, was adequately supported by the evidence of record and the decisions did not involve obvious error; and the evidence, including statements from private physicians, when considered in conjunction with the entire evidence of record, did not establish a new factual situation relating to pulmonary TB having been incurred in or aggravated during service.  The Board found that the Veteran's pulmonary disorder clearly and unmistakably had existed prior to his service and that the presumption of soundness on entry into service had been rebutted; the pre-service pulmonary TB was not aggravated by his service; the Board's March 1960 and September 1962 decisions were final on the evidence of record; and there was no basis in law or fact upon which service connection could be granted for pulmonary TB.

The Veteran filed a motion for reconsideration of the February 1967 Board decision, which was denied in March 1967.

In May 1967 he asserted that no chest X-ray had been taken on either February 5, 1958 or in August 1958.  Because of his repeated assertions regarding the February 1958 X-ray, in July 1967 the Board asked the manager of the Manila RO to review the file to assure him of the existence of the February 5, 1958 X-ray and its importance in the consideration of his claim.  An August 1967 letter from the manager of the Manila RO to him reflects that the claims file had been reviewed and that an X-ray film dated February 5, 1958, which had been furnished by the Navy for purposes of interpretation by VA radiologists, was in existence.  The manager stated that it could be that the film had been exposed prior to his entrance into service and had been requested by the Navy for work up and diagnostic studies at the time of hospitalization in service; but, in any event, the film was in existence.  The manager added that the interpretive findings of this film were the same as those shown on X-ray on August 29, 1967 [this is clearly a typographical error, as the manager was referring to the X-ray dated August 29, 1958], shortly after enlistment, and it could only be concluded that the pulmonary infiltration pre-existed service and was not aggravated thereby.  The manager concluded by advising the Veteran that a Board decision was final and could not be revised except on the basis of CUE.

In June 1967, the Veteran submitted an abstract of service reflecting medical care from July to November 1958.  

In October 1967, a VA physician interpreted chest X-ray films dated in March 1965 and September 1967 and concluded these films revealed pulmonary TB, minimal, bilateral, stationary from March 29, 1965 to September 27, 1967.  In an October 1967 confirmed rating decision, the RO continued to deny service connection for pulmonary TB.  The Veteran appealed that confirmed rating decision.  In November 1967 he submitted a statement from a fellow service member indicating he had been examined for enlistment and inducted as a recruit on the same day as the Veteran, who never finished training because he was, apparently, receiving hospital treatment.  

Also in October 1967, VA Central Office (VACO) in Washington, DC, requested that the Manila RO send all of the Veteran's Navy X-rays, including those numbered 1240, to the Navy.  An October 1967 VA Form 3230 reflects that the 
X-rays, including films #1240 dated February 5, 1958, August 29, 1958, and September 10, 1958, had been transferred to VACO in October 1963.  After a second request from VACO, the RO responded in November 1967 that the X-rays were not located at their office; rather, a VA Form 3181 in the claims file showed that eight X-rays, including those numbered 1240, had been transferred to the CO Transfer Group in January 1964.  VACO responded via a December 1967 memorandum, advising the manager of the RO that, in January 1964, the films had been forwarded to the RO and, from a review of the claims folder, it appeared these films had been in the RO's possession until as late as August 3, 1967, the date the RO wrote to the Board regarding possession of the February 5, 1958 X-ray.  VACO requested that the RO make a further search of its files in an effort to locate these Navy X-rays, as their return had been requested by the Navy.  

In accordance with the December 1967 memorandum from VACO, a December 1967 memorandum from the RO to the VA clinic asked that a further search of records be made to determine whether the Veteran's eight X-ray films were in its file.  In January 1968, the RO advised VACO that a further search of its files had been made in an effort to locate his Navy X-rays, but they could not be located.  The RO added that the August 1967 letter only stated that the X-ray film dated February 5, 1958 was in existence, as indicated by X-ray interpretations as part of the record in the claims folder and added that there had been no intent to imply that the RO had possession of that film or any other Navy X-ray films at that time.  

In an April 1968 decision, the Board noted that the Veteran's claim of entitlement to service connection for pulmonary TB previously had been considered and denied in 1960, 1962, and 1967 Board decisions on the basis that the evidence clearly and unmistakably established the disease entity had existed prior to his service and there was no increase in the lung disability during his service beyond its natural progression.  The Board found that the evidence of record established his pulmonary disorder existed prior to his service and underwent no increase in severity during his service; there was no obvious error in the Board's prior determinations; and that the evidence submitted since the Board's last determination consisted of the report of a 1965 X-ray and the lay statement from the fellow service member who had enlisted with the Veteran.  The Board stated that the decision denying service connection for a pulmonary disorder was final and the evidence submitted since the Board's last determination did not establish a new factual basis warranting favorable consideration.  As service connection for a pulmonary disorder had not been established, the appeal was denied.  The Veteran sought reconsideration of that April 1968 Board decision, which was denied in June and October 1968.  

In June 1969, he filed another request to reopen his claim for service connection for pulmonary TB.  He continued to assert that he was not afforded a chest X-ray on February 5, 1958, and that there was no factual evidence supporting the existence of a pulmonary disorder prior to his enlistment.  He submitted a copy of his abstract of service reflecting medical care from July to November 1958, as well as an abstract of medical history reflecting granulomatous disease, pulmonary, etiology undetermined diagnosed on September 4, 1958 and infiltration, pulmonary, cause undetermined, diagnosed on September 7, 1958.  A December 1969 discharge summary from Veterans Memorial Hospital reflects that he had been treated for pulmonary TB in that facility since May 1959.  He also submitted a private chest 
X-ray dated in September 1959, revealing minimal infiltrates in the right apex, probably acidfast in nature and of undetermined activity as well as copies of his November 1962 and February 1964 chest X-rays.  

In a March 1970 confirmed rating decision, the RO found that the newly submitted evidence did not establish a new factual basis warranting favorable reconsideration of the denial of service connection for pulmonary TB.  The Veteran appealed that decision.  In June 1970 he submitted a letter from Dr. C.V. in which the physician stated that it was possible for pulmonary TB to incubate within a one month period from the time it was detected by X-ray and there were also many instances where the patient remained asymptomatic even after the development of clinical disease in spite of demonstration of the early infiltration by X-ray.  He also submitted a copy of the radiographic report of the chest X-ray dated August 29, 1958 which revealed several soft tissue densities in the right apex with no cavities seen with an impression of TB, minimal, activity undetermined.  

In the October 1970 decision, the Board addressed the issue of whether the additional evidence submitted since the 1968 Board decision established a new factual basis for entitlement to service connection for a pulmonary disorder.  The Board noted that the claim was originally denied in 1960 and subsequent Board decisions dated in 1962, 1967, and 1968 had been based on a finding that no new factual situation had been presented.  These decisions, in effect, confirmed the original decision of denial because the evidence clearly and unmistakably established that the Veteran's pulmonary condition was not incurred in or aggravated by his service.  The Board found that his pulmonary disorder had existed prior to his service; that there was no increase in the level of disability due to the pulmonary disorder during his service; that prior determinations showed no obvious error; and that medical statements submitted since the Board's decision of April 1968 did not show the onset or etiology of his pulmonary disorder with reference to his relatively short period of service.  The Board found that the evidence submitted since the last determination failed to establish a new factual basis for reconsideration of his claim.  The Board concluded that service connection for a pulmonary disorder had not been established and the appeal was denied.  

In March 2000, the Veteran filed a Notice of Appeal (NOA) to the Court regarding the March 1960, February 1967, April 1968, and October 1970 Board decisions.  The Court dismissed the appeal, noting that, pursuant to 38 U.S.C.A. § 7266(a), in order for a claimant to obtain review of a Board decision by the Court, the decision must be final and the person adversely affected must file an NOA within 120 days after the date upon which the Board decision was mailed.  The Court pointed out that no final decision had been issued by the Board.

Analysis

The Veteran has repeatedly asserted that he was not afforded a chest X-ray on February 5, 1958, and that the Board's reliance on such an X-ray was error.  As indicated in the December 2011 Memorandum Decision, he specifically alleged CUE in the Board's March 1960, February 1967, April 1968, and October 1970 decisions in his April 2003 VA Form 9 (substantive appeal).  He stated that the 
X-ray from February 5, 1958 was non-existent evidence and the Board decisions contained unmistakable error in that they were based on this non-existent evidence.  

He argued that the allegation that his claimed disability existed prior to service should be subject to correction because the alleged pre-existence was not supported by the medical evidence.  Rather, he argued that his claimed disability was incurred during his service.

In a November 2005 motion for reconsideration filed with the Court, he asserted that he was enrolled in college in February 1958 and submitted a copy of his transcript to support this assertion.  He further argued that he was not afforded an X-ray in February 1958 as he had not yet enlisted in the Navy at that time, as demonstrated by his abstract of service.  

In July 2012, he indicated that, had there been a February 5, 1958 X-ray showing pulmonary TB, he would have received medication or treatment for that condition.  He added that the fact that the RO was unable to locate the February 5, 1958 X-ray in January 1968 supported his contentions.  

In October 2012, he asserted that, in his January 1960 radiographic report, Dr. H.Z. had fabricated the entry from February 5, 1958.  He argued that neither the Navy nor VA had a record of an X-ray conducted on February 5, 1958; he had no reason to be examined on that date as he was a civilian at that time; and, had an X-ray from February 5, 1958 revealed pulmonary TB, he should have subsequently undergone proper medical procedures, but no treatment or medication had been administered.  

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2012).  However, a final Board decision may be revised or reversed on grounds of CUE.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002).  If the evidence establishes CUE, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111.  


Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board, found at 38 C.F.R. Part 20.  Rule 1403, found at 38 C.F.R. § 20.1403, relates to what constitutes CUE and what does not, and provides that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

A finding of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Rule 1403 offers the following examples of situations that are not CUE:  (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  


Indeed, even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313 (1992).  As explained, the error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

A motion for revision of a Board decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable VA number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions that fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling, rather than outright or summarily denying the claim.  38 C.F.R. § 20.1404(a).

In addition, the motion must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refilling, rather than outright or summarily denying the claim.  38 C.F.R. § 20.1404(b).  See also Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003); and Disabled American Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000), cert. denied, 121 S. Ct. 1605 (2001) (invalidating the provision of 38 C.F.R. § 20.1404(b) that required that a motion be denied if the pleading requirements of that section were not met).


The Board has an obligation to read pro se filings liberally.  This obligation applies both to proceedings appealing an RO decision and to proceedings alleging CUE in a final decision of the Board.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009). 

The Board finds that the April 2003 motion of CUE meets the filing and pleading requirements of 38 C.F.R. §§ 20.1400(a), 20.1404(a), (b).  The Veteran has alleged CUE with the requisite specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

March 1960 Decision

The February 1967 Board decision clearly stated that the issue being considered included whether the prior Board decisions involved CUE.  The Board acknowledged the Veteran's argument that the March 1960 decision involved error in citation to the February 1958 chest X-ray as no X-ray was made at that time.  The Board specifically found no valid reason or convincing evidence that the reported chest X-ray of February 1958 should be disregarded.  The Board found that the conclusion reached in the March 1960 Board decision, denying service connection for pulmonary TB, was adequately supported by the evidence of record and the decision did not involve obvious error.

The Board determines herein that there is no valid motion of CUE in the March 1960 Board decision.  The Veteran previously challenged that decision and the Board determined in its February 1967 decision that the March 1960 decision did not involve CUE.  The claim of CUE in the March 1960 Board decision already has been litigated, and further appellate consideration cannot be given based upon the principles of res judicata.  See Hillyard v. Shinseki, 24 Vet. App. 343, 350-52 (2011) (finding that 38 C.F.R. § 20.1409 prohibits repeated challenges of CUE in a Board decision on a particular claim).  The Veteran's motion for revision of that March 1960 Board decision accordingly is dismissed for lack of legal merit.


February 1967, April 1968, and October 1970 Decisions

As an initial matter, the Board notes that in both the April 1968 and October 1970 decisions the Board stated in its Findings of Fact that there was no obvious error in the Board's prior determinations.  However, unlike the February 1967 decision, the Board did not specifically indicate that it was addressing whether there was CUE in a prior Board decision, nor did it address the Veteran's specific allegations of error.  Thus, the Board finds that his claim that the February 1967 and April 1968 Board decisions involved CUE have not yet been litigated, and will be addressed herein.  

The laws and regulations in effect at the time of the prior Board decisions provided that service connection could be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 331 (West 1964); 38 C.F.R. § 3.303 (1966-1970). 

Every Veteran who served during a period of war or after January 31, 1955 was presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed before service would rebut the presumption.  38 U.S.C.A. §§ 311, 337.

A preexisting injury or disease was considered to have been aggravated by active service where there was an increase in disability during such service, unless there was a specific finding that the increase in disability was due to the natural progress of the disease. 38 U.S.C. § 353; 38 C.F.R. § 3.306(a).  

The unanimous decision of the members of a section of the Board was final, except that the Board could, on its own motion, correct an obvious error in the record.  38 U.S.C.A. §§ 4003, 4004.  The determination as to whether an error existed which warranted reversal of the Board's decision was to be based on evidence at the time the decision was entered and additional evidence submitted after the decision could not be considered.  38 C.F.R. § 19.150.  However, where additional evidence established a new factual basis, the case could be reviewed without regard to the prior decision.  38 C.F.R. § 19.155.  

The issue in the February 1967 Board decision was characterized as whether new and material evidence had been submitted relating to entitlement to service connection for pulmonary TB, and the Board determined that the evidence did not present a new factual situation relating to pulmonary TB having been incurred in or aggravated by the Veteran's active duty service.  The issue in the April 1968 and October 1970 Board decisions was characterized as whether the additional evidence submitted by him established a new factual basis of entitlement to service connection for a pulmonary disorder.  In each of these decisions, the Board found that the evidence submitted since the Board's last determination had failed to establish a new factual basis for reconsideration of the claim.  Nevertheless, in each decision, the Board also addressed the claim for service connection for pulmonary TB on the merits, finding that this disability had pre-existed the Veteran's service and had undergone no appreciable increase in severity during or as a consequence of his service.

As concerning his assertion that there is no actual chest X-ray regarding him dated February 5, 1958 and, therefore, that the Board's determination that his pulmonary disorder existed prior to his service was in error, the Board points out the X-ray dated February 5, 1958 was specifically reviewed and interpreted by Dr. H.Z. in January 1960 and in April 1962.  On the latter date, Dr. H.Z. specifically reviewed this X-ray in the context of four other X-ray films and opined that they all belonged to the same individual, namely, the Veteran.

The Board acknowledges that the February 5, 1958 X-ray film is not currently of record.  But, as explained, these films apparently were transferred amongst various locations in the 1960s; specifically, from the RO to VACO in October 1963, from VACO to the Navy in November 1963, and from VACO to the RO in January 1964.  Despite a December 1967 search of the RO and a request to the VA clinic for a search of its files, this February 5, 1958 X-ray film was not located.  Nevertheless, the evidence of record at the time of the February 1967, April 1968, and October 1970 Board decisions indicates that such X-ray was at least then in existence.  There is no inherent reason, particularly in light of the April 1962 medical opinion, to doubt this X-ray belonged to and was of this particular Veteran.

Further in this regard, there is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  In addition to being referenced by Dr. H.Z. in January 1960 and April 1962, the X-ray dated February 5, 1958 was also referenced in the December 1959 VA Form 3230, indicating this and other films had been received by the RO and was again referenced in the request for interpretation, prepared by the RO later that month.  A November 1963 document from the VA Records Development Section in Washington, DC, also lists this February 5, 1958 film as among the X-rays transferred on that date.  It is presumed that, in reviewing the Veteran's X-ray films, the VA physician, Dr. H.Z., who reviewed the films on two occasions, correctly listed the dates of each film.  Moreover, the February 5, 1958 film was referenced not only by this physician, but also by VA employees in the December 1959 VA Form 3230 and request for interpretation and the November 1963 document from the VA Records Development Section.  It is presumed these government employees also correctly listed the dates of the Veteran's X-ray film.  He has not presented evidence sufficient to rebut this presumption of administrative regularity.

In regards to his assertion that he could not have been afforded a chest X-ray in February 1958 as he was not in service at that time, but, rather, was a university student, the Board finds this assertion unpersuasive.  The Board can see no reason why the fact that he was not in service at that time would have precluded a chest 
X-ray being obtained by a non-service entity.  As suggested by the RO, the February 1958 chest X-ray may have been from a private facility and requested by the Navy in evaluating his condition during service.  The mere assertion that he could not have been provided a chest X-ray in February 1958 because, if he had, he would have been provided medical treatment, is also insufficient to establish that such X-ray was not performed.  The Report of Medical Survey reflects that he was asymptomatic during his September 1958 hospitalization.  Similarly, the December 1958 discharge summary from the U.S. Naval Hospital in Oakland reflects that his course in that hospital was unremarkable, as he had no then current symptoms and no complaints.  No treatment was given as none was indicated.  

Thus, it cannot be said that the absence of medical treatment in conjunction with the February 5, 1958 X-ray is prima facie evidence that such X-ray necessarily did not exist.

For the sake of further discussion, even if the Board were to determine arguendo that the February 5, 1958 X-ray did not exist or did not belong to the Veteran, it cannot also be said that it is absolutely clear that a different result would have ensued, or that the result would have been manifestly different, as there still was other evidence of record at the time of the February 1967, April 1968, and October 1970 Board decisions indicating that the pulmonary condition had existed prior to his service and that it had not been aggravated during or by his service beyond its natural progression.  Concerning this, the Report of Medical Survey reflects that his pulmonary disease was determined to have existed prior to his enlistment in September 1958 and was found not to have been aggravated during or by his service.  There is no indication that such determination was based on, certainly not only on, the results of the February 1958 chest X-ray; rather, the Report indicated he had enlisted in July 1958 and that a routine chest X-ray subsequently had revealed a pulmonary infiltrate in his right upper lobe (emphasis added).  

Moreover, although the July 1958 enlistment examination indicates that a chest 
X-ray from July 22, 1958 was negative, in his April 1962 review the Chief Medical Officer indicated that TB was shown on the Veteran's induction films.  This reference to his induction films was presumably a reference to the chest X-ray dated July 21, 1958, four days prior to his entrance into service, as the July 1958 enlistment examination reflects that he had a chest X-ray with film number 1461-58 and the RO's March 1962 request for interpretation of his X-ray films indicated that the July 21, 1958 film was numbered 1461.

To reiterate, a CUE claim cannot succeed unless the error compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  The present case does not compel that conclusion.

For these reasons and bases, the Board finds that the Veteran has not demonstrated grounds for revision or reversal of the February 1967, April 1968, or October 1970 Board decisions on the basis of CUE.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-1411.


ORDER

The motion to reverse and revise the March 2, 1960 Board decision on the grounds of CUE is dismissed.

The motion to reverse and revise the February 17, 1967, April 22, 1968, and October 27, 1970 Board decisions on the grounds of CUE is denied.



                       ____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



